Exhibit 99.1 Press Release Dated April 25 , 2016 NEWS RELEASE April 25, 2016 Farmers Capital Bank Corporation Announces Common Dividend Frankfort, Kentucky – Farmers Capital Bank Corporation (NASDAQ: FFKT) (the “Company”) announced today that its Board of Directors approved a quarterly cash dividend on the Company’s common stock of $0.07 per share. The quarterly $0.07 per share dividend represents an annualized yield of 0.98% based on the closing price of $28.69 on April 22, 2016. The dividend is payable on July 1, 2016 to shareholders of record at the close of business on June 1, 2016. The Company currently has approximately 7.5 million shares outstanding. Farmers Capital Bank Corporation is a bank holding company headquartered in Frankfort, Kentucky. The Company operates 34 banking locations in 21 communities throughout Central and Northern Kentucky, a data processing company, and an insurance company. Its stock is publicly traded on the NASDAQ Stock Market LLC exchange in the Global Select Market tier under the symbol: FFKT.
